STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 20, 2017
               Plaintiff-Appellee,

v                                                                  No. 331479
                                                                   Wayne Circuit Court
DIONTE DARRYL TRAVIS,                                              LC No. 15-000312-02-FJ

               Defendant-Appellant.


Before: MARKEY, P.J., and METER and SHAPIRO, JJ.

PER CURIAM.

       In September 2015, a jury convicted defendant of armed robbery, MCL 750.529, but
could not reach a verdict on an additional charge of first-degree felony murder, MCL
750.316(1)(b), resulting in a mistrial on that charge. In December 2015, defendant was retried
on the felony-murder count, and a jury convicted him of that charge. Defendant, a 17-year-old
juvenile at the time of the offense, received sentences of 16 to 40 years’ imprisonment for the
robbery conviction and 30 to 60 years’ imprisonment for the felony-murder conviction.
Defendant appeals both of his convictions as of right. We affirm.

       Defendant’s convictions arise from the robbery and death of Bilal Berreni. Berreni left
home during the early morning hours of July 29, 2013. Later that afternoon, his body was
discovered outside the old Brewster Projects. The body was not identified to be that of Berreni
until March 2014. An investigation led the police to defendant, who was arrested in August
2014. Defendant gave a false name and false date of birth at the time of his arrest. He was
questioned and eventually admitted to taking part in the crime.

        Defendant’s sole claim on appeal is that the trial court erred in denying his motion to
suppress his custodial statements. Defendant argues that his custodial statement was given only
after an involuntary waiver of his constitutional rights. He does not dispute that he was informed
of his rights and that he agreed to waive them, but he asserts that he did not understand them.
“Both the state and federal constitutions guarantee that no person shall be compelled to be a
witness against himself or herself.” People v Cortez (On Remand), 299 Mich. App. 679, 691; 832
NW2d 1 (2013). “A statement obtained from a defendant during a custodial interrogation is




                                               -1-
admissible only if the defendant voluntarily, knowingly, and intelligently waived his Fifth
Amendment rights.” People v Akins, 259 Mich. App. 545, 564; 675 NW2d 863 (2003).1

        A statement is voluntary if the totality of all the surrounding circumstances shows that it
is the product of an essentially free and unconstrained choice and not the result of an overborne
will. People v Cipriano, 431 Mich. 315, 333-334; 429 NW2d 781 (1988). Relevant factors in
determining voluntariness include the defendant’s age, the defendant’s education or intelligence
level; the extent of the defendant’s previous experience with the police, whether the defendant
was subjected to repeated and prolonged questioning, whether the defendant was advised of his
constitutional rights, whether there was an unnecessary delay in bringing the defendant before a
magistrate before he made his statement, whether the defendant was injured, intoxicated, or
drugged, or in ill health when he made the statement; whether the defendant was deprived of
food, sleep, or medical attention; and whether the defendant was physically abused or threatened
with abuse. Id. at 334. “The absence or presence of any one of these factors is not necessarily
conclusive on the issue of voluntariness,” id., and no single factor is determinative, People v
Tierney, 266 Mich. App. 687, 708; 703 NW2d 204 (2005). The ultimate test of admissibility is
whether the totality of the circumstances indicates that the statement was freely and voluntarily
made. Cipriano, 431 Mich. at 334.

       The evidence showed that defendant was 18 years old and of average intelligence at the
time of his arrest.2 Significantly, he had previous experience with the police. In a prior juvenile
case, he had been arrested and subjected to custodial interrogation. In that case, after he was
advised of his rights he declined to speak, an indication that he understood that he had the right
to remain silent.3

        In this case, defendant was interviewed twice and made the subject inculpatory
statements during the second interview. He was initially questioned by Ira Todd, a homicide
investigator. Investigator Todd testified that he read defendant his rights from a standard form
and had defendant read them as well. Defendant did not ask any questions about his rights and,
placed his initials next to each right on the form, indicating that he understood it. He then signed


1
  The trial court’s ruling on a motion to suppress is reviewed de novo. People v Roberts, 292
Mich. App. 492, 502; 808 NW2d 290 (2011). The trial court’s factual findings regarding a motion
to suppress are reviewed for clear error. People v Elliott, 494 Mich. 292, 300; 833 NW2d 284
(2013). “A factual finding is clearly erroneous if it either lacks substantial evidence to sustain it,
or if the reviewing court is left with the definite and firm conviction that the trial court made a
mistake.” People v Mazur, 497 Mich. 302, 308; 872 NW2d 201 (2015). If resolution of a
disputed fact depends on the credibility of the witnesses or the weight of the evidence, this Court
will defer to the trial court’s determination. People v Sexton (After Remand), 461 Mich. 746,
752; 609 NW2d 822 (2000).
2
 Defendant had dropped out of school in the eleventh grade due to attendance issues, but before
dropping out, he had a 2.3 grade point average.
3
  While defendant testified that such was not the case, the trial court found that defendant refused
to speak and that finding is supported by the notation on the advice-of-rights form.



                                                 -2-
the form, indicating that he waived his rights. The interview with Investigator Todd lasted one
hour. Defendant testified that Investigator Todd threatened him but did not elaborate, so the
record does not support a finding that Investigator Todd’s conduct was of such a nature that it
could be said to have coerced defendant into waiving his rights or into speaking against his will.
Further, defendant also testified that he voluntarily spoke to Investigator Todd because he
wanted to explain his side of the story. He told Investigator Todd that he was not involved.
Investigator Todd did not believe him and asked Detective Scott Shea and Trooper Lil Drew to
talk to defendant.

        Detective Shea and Trooper Drew interviewed defendant approximately three hours later.
They bought defendant a meal, which he was allowed to eat. Because Investigator Todd had
advised defendant of his rights just a few hours earlier, Detective Shea and Trooper Drew did not
repeat them. It was not necessary for them to do so because “the failure to reread a defendant’s
Miranda rights prior to each interrogation does not render the subsequent statements
inadmissible as evidence against him. Rather, a factual question is raised as to whether the
statements were voluntary.” People v Godboldo, 158 Mich. App. 603, 607; 405 NW2d 114
(1986). Moreover, Detective Shea did have defendant confirm that he had been advised of, and
understood, his rights. Detective Shea and Trooper Drew spoke to defendant for approximately
an hour, and defendant admitted his involvement in the crime. Detective Shea then took
approximately another hour going over defendant’s statement and reducing it to writing.

        Defendant testified that he did not want to make any statements and did so because he
was “confused,” but the trial court did not find this statement credible given that defendant had
deliberately tried to conceal his identity, which indicated that he was thinking clearly and making
decisions “based on his own self-interest.” That finding is supported by the evidence and is not
clearly erroneous. Defendant also points out that he is a physically small person,4 but he does
not claim that his size caused him to feel intimidated or that the officers who questioned him
actually did anything to make him feel intimidated. Defendant testified that he was not offered a
telephone call before he was questioned, but he does not claim that he wanted to make a call or
that he asked to do so. Considering the totality of the circumstances, the trial court did not err in
determining that defendant’s waiver of his rights and subsequent statement were both made
voluntarily, knowingly, and intelligently. Therefore, the trial court did not err in denying
defendant’s motion to suppress.

         Affirmed.



                                                              /s/ Jane E. Markey
                                                              /s/ Patrick M. Meter
                                                              /s/ Douglas B. Shapiro




4
    At the time of his arrest, defendant was 5’5” and weighed 115 pounds.



                                                -3-